             Case 1:21-cr-00355-RBW Document 21 Filed 06/18/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Action No. 21-355 (RBW)
                                     )
LORI ANN VINSON and                  )
THOMAS ROY VINSON,                   )
                                     )
                  Defendants.        )
____________________________________ )

                                            ORDER

        In accordance with the oral rulings issued by the Court at the arraignment held on

June 7, 2021, it is hereby

        ORDERED that, with the defendants’ consent, the time from June 7, 2021, until

July 22, 2021, is excluded under the Speedy Trial Act in light of the need for the government to

provide discovery to the defendants and the need for the defendants to review that discovery. It

is further

        ORDERED that the parties shall appear before the Court for a status hearing on

July 22, 2021, at 2:00 p.m. via videoconference.

        SO ORDERED this 11th day of June, 2021.



                                                             ________________________
                                                             REGGIE B. WALTON
                                                             United States District Judge
